             Case 2:18-cr-00162-JLR Document 44 Filed 12/13/18 Page 1 of 5




 1                                              Chief Magistrate Judge Brian A. Tsuchida
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                    NO. CR18-162JLR
10
                             Plaintiff,
11                                                 GOVERNMENT’S RESPONSE TO
12                                                 MOTION TO MODIFY CONDITIONS OF
                        v.                         RELEASE
13
14    HANY VELETANLIC,
15                       Defendant.
16
17         The United States of America, by and through Annette L. Hayes, United States
18 Attorney for the Western District of Washington, and Thomas M. Woods, Assistant
19 United States Attorney for said District, respectfully responds to the defendant’s motion
20 to modify conditions of release.
21         As set forth below, the government does not believe that the location monitoring
22 condition should be modified, but does not object to eliminating the drug and alcohol
23 testing condition.
24                                        BACKGROUND
25         In May 2017, Veletanlic contacted agents. Veletanlic had gotten word that agents
26 had been investigating him for smuggling guns out of the country. Veletanlic and agents
27 agreed to meet. After being advised of his Miranda rights, Veletanlic told agents that he
28 had sent guns and gun parts overseas, including guns with obliterated serial numbers.
     RESPONSE TO MOTION FOR MODIFICATION - 1                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     U.S. v. HANY VELETANLIC/CR18-162JLR
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
              Case 2:18-cr-00162-JLR Document 44 Filed 12/13/18 Page 2 of 5




 1         In July 2017, agents visited Veletanlic at his house. He told agents that an
 2 individual in France had sent him two silencers, but that he had destroyed the silencers
 3 after previously meeting with agents. That claim was not true. Agents saw and
 4 recovered one of the silencers that day—Veletanlic surrendered the second one about a
 5 week later.
 6         On May 3, 2018, Veletanlic was arrested. Agents had grown concerned about
 7 Veletanlic’s stability. Thus, they called him, and asked whether he would agree to meet
 8 agents at a particular parking lot, under the guise that they simply wanted to speak with
 9 him again. Veletanlic showed up to meet with agents with a loaded firearm in his front
10 waist with an obliterated serial number. He also had in his car a separate firearm and a
11 stockpile of ammunition and magazines. A picture of the items recovered (including the
12 gun with the obliterated serial number) is below:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     RESPONSE TO MOTION FOR MODIFICATION - 2                             UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. HANY VELETANLIC/CR18-162JLR
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                Case 2:18-cr-00162-JLR Document 44 Filed 12/13/18 Page 3 of 5




 1         At the detention hearing, the Court released Veletanlic over the government’s
 2 strong objection. The Court imposed a variety of conditions, including drug testing,
 3 computer monitoring, and electronic location monitoring. The Court, however, expressed
 4 concern about Veletanlic’s behavior, and took the unusual step of scheduling a status
 5 conference for about a month later, to evaluate Veletanlic’s bail status. On the following
 6 day, Probation lodged a violation report, alleging that Veletanlic had accessed his email
 7 using an unmonitored device. On June 6, 2018, the defendant admitted the violation,
 8 claiming it was unintentional, an explanation that the Court accepted. Veletanlic has
 9 remained on bond since then, and the government is not aware of any further bond
10 violations.
11                                        ARGUMENT
12         The government opposes eliminating the location monitoring condition. The
13 circumstances of Veletanlic’s arrest are highly troubling, and the government believes
14 that location monitoring provides at least some additional assurances that he will neither
15 pose an additional risk to the community nor flee.
16         The government, by contrast, does not oppose eliminating the drug and alcohol
17 testing requirement. The Court imposed the condition because it appeared that Veletanlic
18 was in possession of certain prescription medication at the time of his arrest. Veletanlic
19 has not tested positive while on supervision, and, in the absence of any other history of
20 drug abuse, the government believes it is reasonable to eliminate the testing condition at
21 this time.
22 //
23 //
24 //
25
26
27
28
     RESPONSE TO MOTION FOR MODIFICATION - 3                            UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     U.S. v. HANY VELETANLIC/CR18-162JLR
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:18-cr-00162-JLR Document 44 Filed 12/13/18 Page 4 of 5




1         The government has included a proposed order for the Court’s consideration.
2         DATED: December 13, 2018
3                                          Respectfully submitted,
4                                          ANNETTE L. HAYES
                                           United States Attorney
5
6
                                           s/ Thomas M. Woods
7
                                           THOMAS M. WOODS
8                                          Assistant United States Attorney
                                           United States Attorney’s Office
9
                                           700 Stewart Street, Suite 5220
10                                         Seattle, Washington 98101-1271
                                           Phone: (206) 553-7970
11
                                           Email: Thomas.Woods2@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     RESPONSE TO MOTION FOR MODIFICATION - 4                          UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     U.S. v. HANY VELETANLIC/CR18-162JLR
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
             Case 2:18-cr-00162-JLR Document 44 Filed 12/13/18 Page 5 of 5




1                                CERTIFICATE OF SERVICE
2         I hereby certify that on December 13, 2018, I electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF system, which will send notification of
4 such filing to all registered parties.
5
6
                                             s/ Salee Porter
7                                            SALEE PORTER
8                                            Paralegal
                                             United States Attorney=s Office
9                                            700 Stewart Street, Suite 5220
10                                           Seattle, Washington 98101-1271
                                             Phone: (206) 553-4345
11                                           Fax:     (206) 553-4440
12                                           E-mail: Salee.Porter@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     RESPONSE TO MOTION FOR MODIFICATION - 5                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     U.S. v. HANY VELETANLIC/CR18-162JLR
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
